Case: 21-20550     Document: 00516394590          Page: 1     Date Filed: 07/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           July 14, 2022
                                   No. 21-20550                           Lyle W. Cayce
                                                                               Clerk

   Candice Hinton, individually as personal representative of The
   Estate of Rodrin Hinton and as parent and natural guardian of her
   minor children RH and CH and next friend of IH and KH;
   State of Alaska, as ward of AH; Brittany Kuka, parent and
   guardian of KH; Nicholas Kuka, parent and guardian of KH,

                                                            Plaintiffs—Appellants,

                                       versus

   Harris County, care of Honorable Ed Emmett,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:18-cv-912


   Before Smith, Duncan, and Oldham, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20550      Document: 00516394590           Page: 2   Date Filed: 07/14/2022




                                     No. 21-20550


          Rodrin Hinton died unexpectedly in the Harris County Jail. His wife
   and other plaintiffs sued Harris County under the Fourteenth Amendment.
   The district court granted summary judgment to the County. We affirm.
                                          I.
          The following narrative presents the facts in the light most favorable
   to the plaintiffs. Loftin v. City of Prentiss, 33 F.4th 774, 779 (5th Cir. 2022)
   (noting we also “draw[] all reasonable inferences in the nonmovant’s favor”
   at the summary-judgment stage (quotation omitted)). Rodrin Hinton was a
   pretrial detainee in the Harris County Jail. While there, he got into a fight
   with another detainee. Hinton walked away without any apparent serious
   injuries, but he was short of breath. Detention Officer Brandon Morehouse
   therefore started walking him to the jail’s medical clinic. On the way, Hinton
   asked to lie down and rest, requested water, and said he was having a hard
   time breathing. Hinton also fell down once on the way to the clinic. Upon
   arriving at the clinic, Morehouse and another officer picked Hinton up and
   put him in a chair for medical examination.
          At the clinic, Nurse Amanda Cooper examined Hinton. Cooper was a
   Licensed Vocational Nurse (“LVN”). But before Cooper did a full
   examination or a triage, Hinton refused medical care. Hinton declined to sign
   a form acknowledging the refusal, so Morehouse and a nurse witnessed his
   refusal.
          Cooper later testified that nobody had told her about Hinton’s prior
   difficulties and that he seemed to be breathing normally while in the clinic.
   The plaintiffs dispute those assertions, though, so we will assume they are
   false for purposes of this appeal. After Hinton refused care, Morehouse
   walked him to a holding cell. On the way, Hinton lost his balance more than
   once and needed help getting to his feet. He also had trouble breathing. But
   he did not ask for help. Nor did he ask to go back to the clinic.




                                          2
Case: 21-20550      Document: 00516394590          Page: 3   Date Filed: 07/14/2022




                                    No. 21-20550


          Morehouse left Hinton unattended in the cell for a few minutes to get
   some paperwork. When Morehouse returned, Hinton was lying on the floor,
   breathing heavily, and not responding to questions. Morehouse summoned
   other officers for help, and they performed CPR while waiting for medical
   professionals to arrive. The Houston Fire Department transported Hinton to
   the hospital, where he was pronounced dead.
          The plaintiffs filed this suit in district court. Relevant here, they
   brought a Fourteenth Amendment claim against Harris County under 42
   U.S.C. § 1983. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978).
   The district court granted Harris County summary judgment on that claim.
   The plaintiffs timely appealed. As noted, we view the facts underlying a
   summary-judgment grant in the light most favorable to the nonmovants and
   draw all reasonable inferences in their favor. Loftin, 33 F.4th at 779. Our
   review is de novo. Id.
                                        II.
          The district court did not err. That is because (A) neither Morehouse
   nor Cooper violated Hinton’s constitutional rights, and (B) a Monell claim
   requires an underlying constitutional violation. We need not resolve
   plaintiffs’ argument (C) that the district court abused its discretion by
   denying leave to amend the complaint because we would affirm the district
   court either way.
                                        A.
          According to precedent, the Fourteenth Amendment guarantees that
   pretrial detainees will not “have their serious medical needs met with
   deliberate indifference on the part of . . . confining officials.” Thompson v.
   Upshur County, 245 F.3d 447, 457 (5th Cir. 2001). “To establish a
   constitutional violation [on this theory], a plaintiff must show that the
   defendant: (1) was aware of facts from which the inference could be drawn




                                         3
Case: 21-20550      Document: 00516394590           Page: 4     Date Filed: 07/14/2022




                                     No. 21-20550


   that a substantial risk of serious harm exists; (2) subjectively drew the
   inference that the risk existed; and (3) disregarded the risk.” Cleveland v. Bell,
   938 F.3d 672, 676 (5th Cir. 2019) (quotation omitted).
           “Deliberate indifference is an extremely high standard to meet.”
   Domino v. Tex. Dep’t of Crim. Just., 239 F.3d 752, 756 (5th Cir. 2001). A
   “plaintiff must show that the officials refused to treat him, ignored his com-
   plaints, intentionally treated him incorrectly, or engaged in any similar con-
   duct that would clearly evince a wanton disregard for any serious medical
   needs.” Id. (quotation omitted). “And[] the failure to alleviate a significant
   risk that [the official] should have perceived[] but did not is insufficient to
   show deliberate indifference.” Id. (quotation omitted). The plaintiffs cannot
   make the required showing as to either (1) Morehouse or (2) Cooper.
                                           1.
           The plaintiffs say Morehouse was deliberately indifferent to the risk
   that Hinton would suffer serious harm. They point to two facts in support.
   First, before Morehouse brought Hinton to the medical clinic, Morehouse
   could see that Hinton was having a hard time breathing and maintaining his
   balance. Second, after Hinton had been to the clinic, Morehouse nevertheless
   put him in a holding cell and walked away for about 10 minutes to get some
   paperwork.
          That is not enough to establish deliberate indifference. As the district
   court noted, the plaintiffs cannot point to any evidence that shows More-
   house was subjectively aware of a substantial risk that harm would befall Hin-
   ton. Domino, 239 F.3d at 756.
          The plaintiffs do argue that Morehouse was subjectively aware of Hin-
   ton’s difficulty breathing. But that argument ignores the obvious and uncon-
   tested timeline: By the time Morehouse dropped Hinton off in the holding
   cell, Hinton had already been to the medical clinic, seen a nurse, and refused
   treatment. It is hard to imagine what Morehouse should have done




                                           4
Case: 21-20550      Document: 00516394590           Page: 5    Date Filed: 07/14/2022




                                     No. 21-20550


   differently—and even harder to imagine that he contemplated and ignored a
   serious medical risk.
          Because the plaintiffs cannot show Morehouse had subjective
   knowledge of the risk, they cannot show he disregarded that risk in violation
   of the Fourteenth Amendment. Domino, 239 F.3d at 756.
                                          2.
           As for Cooper, the plaintiffs argue as follows. First, various detention
   officers recognized that Hinton was having difficulty breathing before he ar-
   rived at the clinic. Second, an expert testified that—if these detention offic-
   ers were correct—Hinton would almost certainly have continued to have
   trouble breathing even after arriving at the clinic. Third, Cooper nevertheless
   testified that Hinton was “breathing normally” when he arrived at the clinic,
   and she treated him accordingly—namely, by obeying Hinton’s request not
   to be treated at all. And fourth, Cooper’s narrative is in some ways incon-
   sistent with detention officers’ accounts of the relevant events. The plaintiffs
   say these contentions raise a genuine issue of material fact “regarding
   [Cooper’s] veracity or truthfulness.” And they say Cooper was deliberately
   indifferent to the risk that Hinton would suffer serious harm.
          To the extent the plaintiffs argue that there is a fact issue as to
   Cooper’s honesty, they fail to connect the alleged dishonesty with a consti-
   tutional violation. Dishonesty does not ipso facto violate the federal Constitu-
   tion. See Cleveland, 938 F.3d at 676 (listing the elements of a deliberate-indif-
   ference claim). To the extent they argue Cooper gave Hinton inadequate
   medical care, they fail to explain how Cooper’s behavior was anything more
   than a misdiagnosis. And “[i]t is indisputable that an incorrect diagnosis by
   prison medical personnel does not suffice to state a claim for deliberate indif-
   ference.” Domino, 239 F.3d at 756. Nor have the plaintiffs shown that Cooper
   had any subjective awareness of a serious risk to Hinton. See id. Thus, view-
   ing the facts in the light most favorable to the plaintiffs and drawing all rea-
   sonable inferences in their favor, see Loftin, 33 F.4th at 779, we cannot




                                          5
Case: 21-20550      Document: 00516394590           Page: 6    Date Filed: 07/14/2022




                                     No. 21-20550


   conclude Cooper violated the Fourteenth Amendment, see Domino, 239 F.3d
   at 756.
                                          B.
          The plaintiffs also contend—seemingly as a standalone point—that
   Harris County’s policy of allowing LVNs to perform triage violated Hinton’s
   constitutional rights. That argument fails because our precedent requires an
   underlying constitutional violation for Monell liability. The en banc court
   explained in Hare v. City of Corinth, 74 F.3d 633 (1996):
          Our opinion in this case makes clear that to prove an underlying
          constitutional violation in an individual or episodic acts case, a
          pre-trial detainee must establish that an official acted with
          subjective deliberate indifference. Once the detainee has met
          this burden, she has proved a violation of her rights under the
          Due Process Clause. To succeed in holding a municipality
          accountable for that due process violation, however, the
          detainee must show that the municipal employee’s act resulted
          from a municipal policy or custom adopted or maintained with
          objective deliberate indifference to the detainee’s
          constitutional rights.
   Id. at 649 n.4 (emphases omitted); see also Perniciaro v. Lea, 901 F.3d 241, 259
   (5th Cir. 2018) (“[W]ithout an underlying constitutional violation—of which
   we have found none—there can be no supervisory liability.”); Rios v. City of
   Del Rio, 444 F.3d 417, 425–26 (5th Cir. 2006) (similar, and explaining that
   the same standards apply in both supervisory-liability and municipal-liability
   cases).
          The district court relied on that rule and held the plaintiffs’ failure to
   show a violation by either Morehouse or Cooper was the end of their § 1983
   claim. The plaintiffs’ briefing does not challenge the applicable precedent in
   any way. Nor does it explain how, as a matter of principle, a county’s policy
   could violate constitutional rights even in the absence of any violation by
   someone acting on behalf of the county. Thus, the plaintiffs have forfeited




                                          6
Case: 21-20550        Document: 00516394590              Page: 7       Date Filed: 07/14/2022




                                          No. 21-20550


   any such argument. See Rollins v. Home Depot USA, Inc., 8 F.4th 393, 397 (5th
   Cir. 2021) (“A party forfeits an argument by failing to raise it in the first
   instance in the district court—thus raising it for the first time on appeal—or
   by failing to adequately brief the argument on appeal.”). That means the
   plaintiffs’ failure to show that Morehouse, Cooper, or anyone else violated
   Hinton’s rights dooms their claim against Harris County. See Hare, 74 F.3d
   at 649 n.4.
                                               C.
           Finally, the plaintiffs argue the district court abused its discretion by
   granting them leave to file some amendments to their operative complaint
   but denying them leave to file a different amendment to the complaint.
   Plaintiffs’ briefing on this score is somewhat unclear. But the gravamen is
   that, because of the district court’s decisions, the operative complaint ended
   up including an Eighth Amendment claim and not a Fourteenth Amendment
   claim. †
           We doubt the district court abused its discretion—in fact, the district
   court charitably analyzed the operative complaint as if it had contained a
   Fourteenth Amendment claim, despite the fact that it did not. And
   regardless, we need not decide whether the district court abused its
   discretion in its leave-to-amend decisions. Harris County is entitled to
   summary judgment on the plaintiffs’ Monell claim in any event. See supra,
   Part II.A–B. That means the district court got the judgment right. And there
   is no doubt that we can affirm a correct judgment. See Davis v. Scott, 157 F.3d


           †
             The root of the confusion might be that the plaintiffs never actually sought leave
   to amend the final operative complaint. Below, the parties became perplexed about which
   complaint was which, so the district court eventually asked the plaintiffs to file a fifth
   amended complaint to set things straight once and for all. They did so. That complaint
   omitted the Fourteenth Amendment claim—but the plaintiffs never asked for leave to
   amend it. It is unclear how any of that is the district court’s fault.




                                                7
Case: 21-20550     Document: 00516394590          Page: 8   Date Filed: 07/14/2022




                                   No. 21-20550


   1003, 1005 (5th Cir. 1998) (“[T]his court may affirm a judgment upon any
   basis supported by the record.”).
         AFFIRMED.




                                        8